DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 was filed after the mailing date of the application on 11/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 seems to be missing the body of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US Patent # 10,382,373).
As to claim 8, Yang teaches a system comprising:
at least one processor (messaging client application 104 and client device 102 has a sufficient processing capacity) (Col. 4, lines 36-49); and
at least one non-transitory computer-readable storage medium (memory of a client device 102) storing instructions (104) thereon that, when executed by the at least one processor (102 and 104) , cause the system to (Col. 9, line 5-Col. 10, line 12):
analyze, by at least one processor, landscape content (image) depicted within a camera viewfinder display associated with a client device (102) (Col. 6, line 65-Col. 7, line 28);
determine, by the at least one processor, a location associated (geolocation) with a client device (102) (Col. 6, line 65-Col. 7, line 28);
determine, by the at least one processor, a media effect (visual effects) for overlaying (overlaying) on the camera viewfinder display (overlays that are displayed as overlaid on an image or video during presentation to a recipient user) based on the landscape content (image) depicted within the camera viewfinder display and the location (geolocation) associated with the client device (102) (Col. 6, line 65-Col. 7, line 28 and Col. 7, line 66-Col. 8, line 24); and
present, by the at least one processor, the media effect (visual effects) for display together with the landscape content (image) within the camera viewfinder display (overlays that are displayed as overlaid on an image or video during presentation to a recipient user) (Col. 6, line 65-Col. 7, line 28 and Col. 7, line 66-Col. 8, line 24).
As to claim 9, Yang teaches further comprising instructions (104) that, when executed by the at least one processor (102 and 104), cause the system to determine the media effect (visual effects) for overlaying (overlaying) on the camera viewfinder display (overlays that are displayed as overlaid on an image or video during presentation to a recipient user) by identifying a landscape media effect (visual effects) from a repository of media effects (visual effects) stored at a database (database 120) (Col. 6, line 65-Col. 7, line 28).
As to claim 10, Yang teaches further comprising instructions (104) that, when executed by the at least one processor (102 and 104), cause the system to: determine one or more media effects (visual effects) compatible with the landscape content (image) depicted within the camera viewfinder display; and select the media effect (visual effects) for overlaying on the camera viewfinder display based on user interaction selecting the media effect (visual effects) from the one or more media effects (visual effects) compatible with the landscape content (image) (Col. 7, lines 29-37, Col. 7, lines 52-60, and Col. 7, line 66-Col. 8, line 24).
As to claim 12, Yang teaches further comprising instructions (104) that, when executed by the at least one processor (102 and 104), cause the system to determine the media effect (visual effects) for overlaying on the camera viewfinder display by selecting a landscape media effect (visual effects) specific to the location (geolocation) associated with the client device (102) (Col. 7, lines 29-37 and Col. 7, lines 52-60).
As to claim 13, Yang teaches further comprising instructions (104) that, when executed by the at least one processor (102 and 104), cause the system to present the media effect (visual effects) for display together with the landscape content (image) by providing the media effect (visual effects) for display on the client device (102) as an overlay of the landscape content (image) depicted within the camera viewfinder display (overlays that are displayed as overlaid on an image or video during presentation to a recipient user) (Col. 6, line 65-Col. 7, line 28).
As to claim 14, Yang teaches further comprising instructions (104) that, when executed by the at least one processor (102 and 104), cause the system to determine that the camera viewfinder display (overlays that are displayed as overlaid on an image or video during presentation to a recipient user) is depicting the landscape content (image) by identifying the subject matter (location) presented within the camera viewfinder display as landscape content (image) (Col. 6, line 65-Col. 7, line 28).
As to claims 1 and 15, these claims differ from claim 8 only in that the claim 8 is a system claim whereas claims 1 and 15 are a computer-implemented method claim and a non-transitory computer-readable medium claim.  Thus claims 1 and 15 are analyzed as previously discussed with respect to claim 1 above.  
As to claims 2, 3, 5, 6, 7, 16, 18, and 20, these claims differ from claims 9, 10, 12, 13, and 14 only in that the claims 9, 10, 12, 13, and 14 depend on claim 8 whereas claims 2, 3, 5, 6, and 7 depend on claim 1 and claims 16, 18, and 20 depend on claim 15.  Thus claims 2, 3, 5, 6, 7, 16, 18, and 20 are analyzed as previously discussed with respect to claims 9, 10, 12, 13, and 14 above.
As to claim 17, Yang teaches further comprising instructions (104) that, when executed by the at least one processor (102 and 104), cause the computing device (102) to (Col. 6, line 65-Col. 7, line 28).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8, 11, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,017,012 (Javier) in view of Yang (US Patent # 10,382,373). 
As to claim 11, note the discussion above in regards to claim 8.  Yang does not teach generate a media effect ranking by ranking a plurality of media effects according to respective compatibilities in relation to one or more of the landscape content depicted within the camera viewfinder display or the location associated with the client device; and provide the media effect ranking for display on the client device for selection of the media effect for overlaying on the camera viewfinder display.  Javier teaches generate a media effect ranking by ranking a plurality of media effects according to respective compatibilities in relation to one or more of the landscape content depicted within the camera viewfinder display or the location associated with the client device; and provide the media effect ranking for display on the client device for selection of the media effect for overlaying on the camera viewfinder display (Claim11).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided effect ranking as taught by Javier to the system of Yang, because most users simply do not have the time to scroll through libraries of media effects in order to find a media effect that is on-point with their media communication (Col. 2, lines 11-20 of Javier).
As to claims 4 and 19, these claims differ from claim 11 only in that the claims 11 depends on claim 8 whereas claim 4 depends on claim 1 and claim 19 depends on claim 15.  Thus claims 4 and 19 are analyzed as previously discussed with respect to claim 11 above.
Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection set forth in this Office action is overcome.  Roll dependent claims 4, 11, and 19 into the independent claims 1, 8, and 15 and file a Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: 
As to independent claims 1, 8, and 115 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1 and 10 identify the uniquely distinct features "generate a media effect ranking by ranking a plurality of media effects according to respective compatibilities in relation to one or more of the landscape content depicted within the camera viewfinder display or the location associated with the client device; and provide the media effect ranking for display on the client device for selection of the media effect for overlaying on the camera viewfinder display”.
It is noted that the closest prior art, Yang (US Patent # 10,382,373) relate generally to computing systems and networks for image management and sharing, as well as image processing and automated organization of images..  Javier (US Patent Pub. # 11,017,012) relates to identify and rank media effects based on characteristics associated with the user and the user's client-computing device.  Yang or Javier do not specifically teach generate a media effect ranking by ranking a plurality of media effects according to respective compatibilities in relation to one or more of the landscape content depicted within the camera viewfinder display or the location associated with the client device; and provide the media effect ranking for display on the client device for selection of the media effect for overlaying on the camera viewfinder display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26968/9/2022